Filed 1/9/14 Personalized Workout of La Jolla v. Ravet CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



PERSONALIZED WORKOUT OF LA                                          D060244
JOLLA, INC., et al.,

         Plaintiffs and Respondents
                                                                    (Super. Ct. No. 37-2009-00099074-
         v.                                                          CU-FR-CTL)

GARY RAVET, et al.,

         Defendants and Appellants.


         APPEAL from a judgment of the Superior Court of San Diego County, Ronald L.

Styn, Judge. Affirmed as modified.



         Wirtz Law, Richard M. Wirtz; Law Offices of Mary A. Lehman and Mary A.

Lehman for Defendants and Appellants.

         Boudreau Williams and Jon R. Williams for Plaintiffs and Respondents.



         This case is the latest chapter in the bitter saga between Personalized Workout of

La Jolla, Inc. and Nathan Poole (together plaintiffs) on the one hand, and Gary Ravet
(Ravet) on the other. The conflict began as a dispute over membership fees to a health

club. After Ravet's suit based on the health club fees disagreement proved unsuccessful,

plaintiffs sued Ravet for malicious prosecution and received a judgment for money

damages. Believing Ravet was hiding his assets to thwart their ability to collect that

judgment, plaintiffs filed suit, under the Uniform Fraudulent Transfer Act (Civ. Code,1

§ 3439, et seq. (UFTA)), against Ravet, his parents, his two sons, his former girlfriend,

and three trusts.

       The fraudulent transfers involved certain real property commonly known as 1441

Cottontail Lane, La Jolla (Cottontail), which Ravet and his parents purchased. After they

purchased the property, they immediately transferred it to the Gary K. Ravet Children's

Trust2 (Children's Trust), and then Ravet, as trustee of the Children's Trust, placed

successive liens on Cottontail. In addition, plaintiffs made two additional claims under

the UFTA involving the transfer of Ravet's ownership interest in Degalopa LLC

(Degalopa).

       The case proceeded to a jury trial where the jury agreed with plaintiffs and

awarded them compensatory and punitive damages against several of the defendants.

The court ultimately entered judgment based on the jury's verdict, confirming the jury's

award of compensatory and punitive damages against Shirley Ravet (Ravet's mother), the

estate of Emanuel Ravet (Ravet's father), Dorota Pearson (Ravet's former girlfriend), and


1      Statutory references are to the Civil Code unless otherwise specified.

2      The proper name of the trust contains an apostrophe in Children's. Although the
apostrophe is omitted in material in the record, we use the correct name in this opinion.
                                             2
the Children's Trust. Although the jury found Ravet liable for the compensatory damages

awarded, the judgment did not include compensatory damages as to Ravet, but it did

provide for punitive damages against him. Ravet,3 Shirley, and Pearson timely

appealed.4

       Ravet individually, as well as in his capacity as trustee of the Children's Trust and

trustee of the Separate Property Trust, contends the judgment must be reversed because

the Children's Trust cannot be sued or be liable for a fraudulent conveyance as a matter of

law, and therefore, its presence as a defendant "poisoned" the rest of the trial. He also

asserts the trial court improperly instructed the jury to allow it to find Ravet liable as the

transferee of his own debt. In addition, Ravet maintains the trial court committed

prejudicial error by failing to admit evidence that plaintiffs' dispute with Ravet began

over an $867 claim. Finally, he insists that the punitive damages awarded against him

were excessive and the judgment should be reversed because of jury misconduct.

       We agree with Ravet that a judgment against a trust is unenforceable. (Portico

Management Group, LLC v. Harrison (2011) 202 Cal. App. 4th 464, 473 (Portico).)

However, Ravet concedes and the record reflects that the Children's Trust only acted


3      Ravet appeals on behalf of himself individually as well as in his capacity as trustee
of the Children's Trust and the Gary K. Ravet Separate Property Trust (the Separate
Property Trust).

4      During the course of this appeal, Shirley Ravet passed away. Barry C. Fitzpatrick,
trustee of the Northern Trustee Company and trustee of the Northern Trust Company of
Delaware became the substitute appellants for Shirley. These substitute appellants as
well as Pearson stipulated with plaintiffs to dismiss their appeals. As such, we dismissed
their appeals on October 16, 2013. Ravet, individually and as trustee of the two trusts,
remains the only appellant.
                                              3
through its trustee, Ravet. Therefore, the evidence plaintiffs offered at trial to show

wrongdoing by the trust is the very same that showed Ravet, as trustee, was engaging in

improper conduct. We thus modify the judgment to award damages against Ravet in his

capacity as trustee of the Children's Trust instead of leaving the judgment unenforceable

against the Children's Trust.

       We reject Ravet's remaining contentions and affirm the judgment as modified.

                      FACTUAL AND PROCEDURAL HISTORY

                     A. The Underlying Malicious Prosecution Claim

       Plaintiffs filed a malicious prosecution action against Ravet in 2003. Trial

commenced in March 2007, and on April 2, 2007, resulted in a compensatory and

punitive damages verdict in favor of plaintiffs against Ravet. Judgment for $383,654 was

entered against Ravet on February 26, 2008.

                                B. The Operative Complaint

       Plaintiffs' operative complaint alleges a single cause of action involving

allegations of fraudulent conveyance, conspiracy to engage in fraudulent conveyance, and

aiding and abetting in fraudulent conveyance. In the body of the complaint, plaintiffs

include allegations against the following defendants: Ravet, the Children's Trust, the

Separate Property Trust, Shirley, Emanuel,5 the Ravet Family Trust dated 10/25/02




5      Emanuel passed away and plaintiffs proceeded against Emanuel's estate.

                                              4
(Ravet Family Trust),6 Brandon Ravet (Brandon), Stephen Ravet (Stephen),7 and

Pearson. Although not clear in the body of the operative complaint, the caption indicates

that plaintiffs are suing Ravet individually and as trustee of the Children's Trust. The

complaint also includes allegations that the Children's Trust and the Separate Property

Trust are the alter egos of Ravet and that both trusts are mere shells that allow Ravet to

avoid his debts.

       At trial, plaintiffs did not proceed against Ravet as the trustee of the Children's

Trust, but instead, tried the case against the Children's Trust itself. In addition, plaintiffs

did not ask the trial court or the jury to make any determination regarding the alter ego

allegations.

                           C. Transactions Relating to Cottontail

                                1. Ravet Family Transactions

       Ravet had a romantic relationship with Deborah Ford. Ford owned Cottontail.

Ravet moved into the Cottontail house with Ford in late November 2004. He contributed

at least $500,000 to remodeling Cottontail, but was never put on record title with Ford.

       After Ford and Ravet ended their relationship, Ford sold Cottontail to Ravet and

his parents for $3.395 million. Toward that purchase price, Ravet was credited with


6       The Ravet Family Trust was a revocable trust settled by Emanuel and Shirley for
their own benefit. Emanuel and Shirley were the settlors, beneficiaries, and cotrustees of
this revocable trust during the transactions at issue here. Thus, the distinction among the
Ravet Family Trust, Emanuel and Shirley as cotrustees of that trust, and Emanuel and
Shirley as individuals does not matter for purposes of our analysis here. (Cf. Galdjie v.
Darwish (2003) 113 Cal. App. 4th 1331, 1349-1350 (Galdjie).)

7      Brandon and Stephen are Ravet's sons.
                                          5
$500,000 for funds paid for construction on the home. Shirley and Emanuel applied for a

loan from a commercial lender, the proceeds of which, $2.5 million, were used to pay

part of the purchase price.

       The remainder of the purchase price (plus settlement costs) was paid with the

senior Ravets' cash deposit of $445,000. Ravet and his parents received a deed to

Cottontail from Ford recorded July 10, 2006. The commercial lender received a deed of

trust encumbering the property to secure repayment of its $2.5 million loan.

       On July 11, 2006, the three Ravets quitclaimed Cottontail to "Gary K. Ravet as

trustee of the Gary K. Ravet Children's Trust dated January 4, 1998." The Children's

Trust is an irrevocable trust established by Shirley and Emanuel with Ravet as trustee and

Stephen and Brandon as the beneficiaries. There was no evidence that Ravet received

any consideration for transferring his interest in Cottontail to the Children's Trust.

       On July 25, 2006, Ravet as trustee of the Children's Trust encumbered the property

with a deed of trust to the Ravet Family Trust securing $850,000. At the time, the Ravet

Family Trust was a revocable trust of which Shirley and Emanuel were trustees and

beneficiaries. Ravet explained the Ravet Family Trust transaction as documenting the

Children's Trust's assumption of his personal liability to his parents, and his parents'

$415,000 cash contribution to the purchase from Ford.8

       On the same day, Ravet as trustee of the Children's Trust, encumbered Cottontail

with two deeds of trust to his sons, Brandon and Stephen, each securing $50,000. When


8      At trial, evidence was presented that the Children's Trust contributed $30,000 of
the $445,000 cash the senior Ravets provided to purchase Cottontail.
                                              6
the Ravet Family transactions occurred in July 2006, plaintiffs' malicious prosecution

trial against Ravet was set for July 28, 2006.

        The Children's Trust made the loan payments for Cottontail from December 2006

to June 2008. Ravet, Brandon, and Stephen lived in the Cottontail home during this time.

                                  2. Pearson Transactions

        After the Ford buyout, Pearson and Ravet developed a romantic relationship and

saw one another often, with Pearson sometimes spending the night at the Cottontail house

but not living there. Pearson wrote and delivered several checks to Ravet and the

Children's Trust, which were deposited in the account of the Children's Trust. The total

amount of the checks was $254,750. Ravet as trustee of the Children's Trust granted

Pearson a deed of trust (Pearson deed of trust) on Cottontail recorded April 11, 2007.

The deed of trust recites it secures four separate promissory notes for a total amount of

$230,000. Because Pearson is no longer an appellant in this action, we omit any further

discussion of her interactions with Ravet or the Children's Trust.

                     D. Cottontail's Value and Repayment of the Loans

        The lawsuit giving rise to the primary judgment at issue in this case resulted in a

judgment against Ravet in the amount of $381,480.24 entered on February 26, 2008. As

such, plaintiffs could commence collection efforts on the 2008 judgment as of

February 26, 2008. An abstract of judgment was recorded July 20, 2009. Up to the time

of trial, plaintiffs' sole efforts to collect their judgment against Ravet consisted of

recording the abstract, defending the judgment on appeal, and prosecuting the UFTA

case.

                                               7
       Cottontail was appraised at a value of $4 million as of November 18, 2005. Ford

thought it was still worth more than the purchase price when she sold it, and others

thought it was worth the $3.395 million purchase price. Thus, the property's value

exceeded the $2.5 million loan against it by $895,000 to $1.5 million.

       As owner of Cottontail, Ravet gave an opinion Cottontail's value declined at least

$1 million between the July 2006 purchase and the February 2008 judgment. As of trial,

in his opinion, Cottontail was worth less than the first priority loan. The assessed value

of Cottontail in 2009 was $2.5 million.

       Ravet testified that the Children's Trust made several payments to Brandon, but

failed to provide any documentation of the payments. Ravet also claimed to have made

about $100,000 in payments on the $850,000 note in favor of the Ravet Family Trust, but

again, produced no documentation of the payments.9

                                       C. Degalopa

       Degalopa is a limited liability company created by Emanuel and Shirley in 1998

primarily as a real estate investment company. Degalopa is named after the first two

letters of the names of Emanuel and Shirley's four children. Emanuel and Shirley were

financially well off and generous with giving and/or loaning money to their children. In




9      In his opening brief, Ravet claims that the Children's Trust paid $100,000 on the
$850,000 note. As support for this proposition, Ravet cites to trial exhibit 111, which
purports to be proof of a wire transfer of $100,000. Ravet, however, fails to indicate
where this exhibit was discussed in the record or if the exhibit was entered into evidence.
Exhibit 111 is unclear if it actually indicates that the Children's Trust made a payment on
the subject note. We have no obligation to scour the record to find support for Ravet's
arguments. (See Nous v. Cuba (2004) 122 Cal. App. 4th 1229, 1246.)
                                               8
1998, Emanuel and Shirley gave all their children, including Ravet, a 10 percent interest

in Degalopa.

         In July 2006, Gary assigned his 10 percent interest to the Children's Trust. About

a month later, in August 2006, Shirley and Emanuel gave all of their children an

additional interest in Degalopa, including another 10 percent interest to Gary. This 10

percent interest was appraised for gift tax purposes at $332,800. In late 2007, Emanuel

and Shirley, through the Ravet Family Trust, agreed to buy back the 20 percent interest in

Degalopa they had given to Ravet. All parties apparently believed the Children's Trust

owned the entire 20 percent of Degalopa that had been transferred to Ravet. The

evidence at trial showed, however, that Ravet had never transferred his second gift of 10

percent in Degalopa to the Children's Trust, although he thought he had. Accordingly,

Emanuel and Shirley believed, by the terms of the transaction, they were purchasing 20

percent of Degalopa from the Children's Trust for $665,600, the full appraised value of

20 percent. Instead of paying cash, the parties agreed the Children's Trust would get a

credit of $665,600 towards the $850,000 Cottontail note it owed to the Ravet Family

Trust.

                                        E. The Trial

         Plaintiffs filed their fraudulent conveyance action on September 24, 2009.

Although their original complaint named several trusts themselves as defendants, the

complaint was subsequently amended multiple times and named the trustees of the

subject trusts as defendants.



                                              9
       After numerous challenges to the pleadings, the matter proceeded to trial. The

jury was asked to complete a special verdict form consisting of seven questions

concerning liability and one question related to punitive damages. Both the jury

instructions and the special verdict did not refer to any trustees as defendants, but instead

listed three different trusts as defendants. In answering the first seven questions of the

special verdict form, the jury found that: (1) Ravet's transfer of his interest in Cottontail

to the Children's Trust was a fraudulent conveyance and that the Children's Trust both

aided and abetted Ravet and conspired with Ravet to make the fraudulent conveyance; (2)

the encumbrance by the Children's Trust of Cottontail with the $850,000 deed of trust in

favor of the Ravet Family Trust was a fraudulent conveyance and Ravet, the Children's

Trust, Emanuel, and the Ravet Family Trust all aided and abetted the conveyance as well

as conspired to make the conveyance; (3) the encumbrances of the Children's Trust of

Cottontail with two $50,000 deeds of trust in favor of Brandon and Stephen respectively

were fraudulent conveyances and Ravet and the Children's Trust both aided and abetted

the conveyances and conspired to make the conveyances; (4) the encumbrance by the

Children's Trust of Cottontail with the $230,000 deed of trust in favor of Pearson was a

fraudulent conveyance and Ravet, the Children's Trust, and Pearson aided and abetted the

conveyance and conspired to make the conveyance; (5) Ravet's and/or the Gary Ravet

Separate Property Trust's transfer of the interest in Degalopa to the Children's Trust was a

fraudulent conveyance and Ravet and the Children's Trust both aided and abetted the

conveyance and conspired to make the conveyance; and (6) the Children's Trust's transfer

of its interest in Degalopa to the Ravet Family Trust was a fraudulent conveyance and

                                              10
Ravet, the Children's Trust, Shirley, Emanuel, and the Ravet Family Trust all aided and

abetted the conveyance and conspired to make the conveyance. The jury found plaintiffs

were damaged in the amount of $383,654 plus interest of $105 per day beginning

February 26, 2008.

       The jury also found that Ravet, the Children's Trust, Emanuel, the Ravet Family

Trust, the Separate Property Trust, and Pearson acted with malice. After hearing

additional evidence, the jury awarded punitive damages against Ravet and the Children's

Trust in the amount of $500,000 and against Pearson in the amount of $250,000.

                         F. Judgment and Postjudgment Motions

       The court entered judgment incorporating the special verdict, but the judgment

eliminated awards against the Children's Trust. Shirley, Emanuel's estate, the Ravet

Family Trust, Ravet, and Pearson brought posttrial motions.

       While the posttrial motions were pending, plaintiffs moved to amend the judgment

nunc pro tunc based on clerical error. The ground for the motion was the court clerically

erred in striking all relief against the Children's Trust. As determined at a prior ex parte

hearing, only the phrase "Gary Ravet, as Trustee of the" should have been eliminated.

The court granted the motion. Its order expressly memorialized a decision to enter

judgment against the Children's Trust (i.e., as a named entity in its own right), not against

Ravet as trustee of that trust. An amended judgment was entered providing for the relief

against the Children's Trust awarded in the special verdict.




                                             11
       The court denied the various posttrial motions. On the same day, it conditionally

granted Pearson's motion for a new trial unless plaintiffs accepted reduction of

compensatory damages to $230,000. Plaintiffs consented to the reduction in damages.

       The court subsequently entered an amended judgment, which restored awards

against the Children's Trust and reduced the amount of damages against Pearson. In all

other respects, the amended judgment was the same as the judgment the court previously

entered.

       Ravet timely appealed.

                                       DISCUSSION

                                              I

                                THE UFTA AND TRUSTS

                                       A. The UFTA

       The gravamen of plaintiffs' operative complaint was that the defendants violated

the UFTA. "The UFTA was enacted in 1986; it is the most recent in a line of statutes

dating to the reign of Queen Elizabeth I." (Mejia v. Reed (2003) 31 Cal. 4th 657, 664

(Mejia).) The statute was "designed . . . for the protection of creditors." (Lewis v.

Superior Court (1994) 30 Cal. App. 4th 1850, 1873, italics omitted; accord Mejia, supra,

at p. 668 ["The California Legislature has a general policy of protecting creditors from

fraudulent transfers."].) The statute " 'is remedial and as such should be liberally

construed.' " (Cortez v. Vogt (1997) 52 Cal. App. 4th 917, 937 (Cortez).)

       The UFTA "permits defrauded creditors to reach property in the hands of a

transferee." (Mejia, supra, 31 Cal.4th at p. 663.) A fraudulent transfer under the UFTA

                                             12
involves " ' "a transfer by the debtor of property to a third person undertaken with the

intent to prevent a creditor from reaching that interest to satisfy its claim." ' [Citation.]"

(Filip v. Bucurenciu (2005) 129 Cal. App. 4th 825, 829 (Filip).) The transferee "holds

only an apparent title [to the transferred property], a mere cloak under which is hidden

the hideous skeleton of deceit, the real owner being the scheming and shifty judgment

debtor . . . ." (Cortez, supra, 52 Cal.App.4th at p. 936.)

       "Under the Fraudulent Transfer Act (Civ. Code, §§ 3439-3439.12), a transfer of

assets made by a debtor is fraudulent as to a creditor, whether the creditor's claim arose

before or after the transfer, if the debtor made the transfer (1) with an actual intent to

hinder, delay or defraud any creditor, or (2) without receiving reasonably equivalent

value in return, and either (a) was engaged in or about to engage in a business or

transaction for which the debtor's assets were unreasonably small, or (b) intended to, or

reasonably believed, or reasonably should have believed, that he or she would incur debts

beyond his or her ability to pay as they became due." (Monastra v. Konica Business

Machines, U.S.A., Inc. (1996) 43 Cal. App. 4th 1628, 1635 (Monastra).)10           A creditor

seeking to set aside a transfer as fraudulent under section 3439.04 may satisfy either

subdivision (a)(1) by showing actual intent, or subdivision (a)(2) by showing constructive

fraud. (Monastra, supra, 43 Cal.App.4th at p. 1635; Annod Corp. v. Hamilton & Samuels

(2002) 100 Cal. App. 4th 1286, 1294; see Reddy v. Gonzalez (1992) 8 Cal. App. 4th 118,


10     In 2004, after Monastra, supra, 43 Cal. App. 4th 1628, the Legislature rewrote
section 3439.04. The amendment changed the numbering and lettering, but not the
wording, of what is now subdivision (a)(1) and (a)(2). (Stats. 2004, ch. 50, § 1, p. 204.)

                                              13
122-123.) "Hence, subd[ivision] (a)[(1)] is independent of subd[ivision (a)(2)], and does

not require proof of anything more than an actual intent to defraud." (2 Miller & Starr,

Cal. Real Estate Digest 3d (2013) Fraudulent Conveyances and Transfers, § 5.) It is

sufficient to demonstrate that the transfer was made with the " 'actual intent to hinder,

delay, or defraud any creditor of the debtor.' (§ 3439.04, subd. (a)(1).)" (Filip, supra,

129 Cal.App.4th at p. 834.)

       To the extent a transfer is voidable in an action by a creditor under the UFTA, the

creditor may recover judgment for the value of the asset transferred11 or the amount

necessary to satisfy the creditor's claim, whichever is less. (§ 3439.08, subd. (b).) The

UFTA allows a judgment to be entered against the first transferee of the asset, the person

for whose benefit the transfer was made, and any subsequent transferee other than a good

faith transferee who took for value or from any subsequent transferee. (§ 3439.08,

subd. (b)(1) & (2).)

                                B. The Fraudulent Transfers

       The UFTA broadly and inclusively defines a "transfer" as follows: " 'Transfer'

means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of

disposing of or parting with an asset or an interest in an asset, and includes payment of

money, release, lease, and creation of a lien or other encumbrance." (§ 3439.01,

subd. (i).)




11     "If the judgment . . . is based upon the value of the asset transferred, the judgment
shall be for an amount equal to the value of the asset at the time of the transfer, subject to
adjustment as the equities may require." (§ 3439.08, subd. (c).)
                                              14
       At trial, plaintiffs challenged seven transactions as fraudulent transfers: (1) the

transfer of Cottontail from Ravet and his parents to the Children's Trust; (2) the

encumbrance of Cottontail with a $850,000 lien secured by a deed of trust signed by

Ravet as trustee of the Children's Trust in favor of the Ravet Family Trust; (3) the

encumbrance of Cottontail with a $50,000 lien secured by a deed of trust signed by Ravet

as trustee of the Children's Trust in favor of Stephen; (4) the encumbrance of Cottontail

with a $50,000 lien secured by a deed of trust signed by Ravet as trustee of the Children's

Trust in favor of Brandon; (5) the encumbrance of Cottontail with a $230,000 lien

secured by a deed of trust signed by Ravet as trustee of the Children's Trust in favor of

Pearson; (6) the transfer of an interest in Degalopa from Ravet to the Children's Trust;

and (7) the transfer of an interest in Degalopa from the Children's Trust to the Ravet

Family Trust.

                             C. The Children's Trust as a Defendant

       Ravet contends that the trial court erred in providing jury instructions and a special

verdict form that named the Children's Trust as a defendant. Ravet further argues these

errors were prejudicial because they "poisoned the entire case" and it is reasonably

probable a different result might have been reached in the absence of those errors. At the

heart of Ravet's argument is the principle that a trust may not be a party in a lawsuit. He

is correct.

       Our colleagues in the Third District recently noted:

              "In contrast to a corporation, which the law often deems a person, a
              trust is not a person but rather ' "a fiduciary relationship with respect
              to property." [Citations.]' [Citation.] 'Legal title to property owned

                                                 15
          by a trust is held by the trustee. . . . A trust . . . "is simply a
          collection of assets and liabilities." ' [Citation.] '[A]n ordinary
          express trust is not an entity separate from its trustees.' [Citation.]
          [¶] A trust itself cannot sue or be sued. [Citation.] 'As a general
          rule, the trustee is the real party in interest with standing to sue and
          defend on the trust's behalf. [Citations.]' [Citation.] 'A claim based
          on a contract entered into by a trustee in the trustee's representative
          capacity, . . . may be asserted against the trust by proceeding against
          the trustee in the trustee's representative capacity . . . .' [Citation.]"
          (Portico, supra, 202 Cal.App.4th at p. 473, italics omitted.)

       Plaintiffs do not address Ravet's point that a trust cannot be sued. Instead,

plaintiffs argue we should not reach the merits of this issue because Ravet invited the

error. (See Norgart v. Upjohn Co. (1999) 21 Cal. 4th 383, 403 (Norgart) [" 'Where a

party by his conduct induces the commission of error, he is estopped from asserting it as

a ground for reversal' on appeal."]; K.C. Multimedia, Inc. v. Bank of America Technology

& Operations, Inc. (2009) 171 Cal. App. 4th 939, 950.) We agree with plaintiffs that

Ravet "invited the error" as to the special verdict form.

       The special verdict form given to the jury refers to the Children's Trust as a

defendant. It asks the jury to determine if the Children's Trust aided and abetted and/or

conspired to engage in certain fraudulent transfers. Ravet now claims this special verdict

was improper because it lists the Children's Trust as a defendant. Ravet, however,

committed the same mistake in his proposed special verdict. Ravet's proposed special

verdict consisted of 56 pages and included over 200 questions. However, nowhere did it

refer to the trustee of the Children's Trust as a defendant. It too focused on the trust not

the trustee in asking the jury to decide if the conduct of the Children's Trust was a

substantial factor in causing the harm to plaintiffs. As such, the special verdict provided


                                              16
to the jury and the proposed special verdict Ravet offered suffered from the same defect:

treating the Children's Trust as an entity capable of being sued. In other words, Ravet

asked the trial court to make the very mistake he now challenges. Thus, he invited the

error and is estopped from challenging it here. (Norgart, supra, 21 Cal.4th at p. 403.)

       The jury instructions also indentified the Children's Trust as a defendant. There is

nothing in the record that indicates Ravet objected to the naming of the Children's Trust

as a defendant in the jury instructions. He does not argue that he did so. As such, we

determine that he has forfeited this claim on appeal by failing to object to the jury

instructions to the extent they named the Children's Trust as a defendant. (See Sperber v.

Robinson (1994) 26 Cal. App. 4th 736, 742-743.)

       In an effort to refute plaintiffs' claim that he invited the error, Ravet contends that

he and the Children's Trust argued and brought motions prior to trial and during trial

asserting the Children's Trust was not a proper party and could not be liable for Ravet's

debts. None of Ravet's citations to the record support his position. The pleadings and

arguments do not contain the assertion Ravet advances here, namely the Children's Trust

cannot be a defendant. The first instance in the record where he raises such an argument

is after the jury found the Children's Trust liable when Ravet objected to the proposed

judgment on special verdict.

       Plaintiffs assert that the Children's Trust was "properly included in the Special

Verdict and Final Amended Judgment." They, however, fail to provide any authority for

their position. Our independent research uncovered none. To the contrary, it is

abundantly clear under California law that "[a] judgment against a trust, rather than

                                              17
against its trustees, is not enforceable." (Portico, supra, 202 Cal.App.4th at p. 476.)

Nothing in this opinion should be read to alter this rule in any way. Thus, the judgment

in its current form is unenforceable as to the Children's Trust.

       On the record before us, we are puzzled why plaintiffs chose to proceed against

the Children's Trust instead of the trustee of that trust. Although the Court of Appeal had

not issued its opinion in Portico, supra, 202 Cal. App. 4th 464 at the time this matter went

to trial, there existed several cases indicating that a trust is not a proper defendant. (See

Presta v. Tepper (2009) 179 Cal. App. 4th 909, 914; Estate of Bowles (2008) 169
Cal. App. 4th 684, 691; cf. Galdjie, supra, 113 Cal.App.4th at pp. 1343-1344; Powers v.

Ashton (1975) 45 Cal. App. 3d 783, 787.) Despite these cases, plaintiffs proceeded against

the Children's Trust itself.

       No party here offers a sufficient explanation why plaintiffs pursued this strategy.

There is some reference in the record regarding the parties wanting to avoid confusing the

jury if Ravet was a defendant as both an individual and in his capacity as the trustee of

the Children's Trust. It appears all the parties agreed (at least tacitly) that the matter

would proceed against the Children's Trust and not the trustee. However, the fact that all

the parties in the underlying trial agreed to a special verdict and jury instruction

identifying the Children's Trust as a defendant does not change the law. (Cf. Portico,

supra, 202 Cal.App.4th at p. 476 [The arbitrator improperly made an award against a

trust and the court noted that "[t]he arbitrator did not have the power to change the

law."].)



                                              18
       Although Ravet has either invited the error or forfeited his claims as to the error of

including the Children's Trust as a defendant and plaintiffs maintain the judgment is

proper, we see little value in leaving the judgment in its current, unenforceable form as to

the Children's Trust. Such a result would be unfair and a waste of judicial resources as

well as the valuable time and effort of the jury. To this end, we requested supplemental

briefing from the parties regarding whether we could modify the judgment to award

damages against Ravet, as trustee of the Children's Trust, in place of the Children's Trust.

       Ravet, on behalf of himself individually and as trustee of the Children's Trust,

answered our question in the negative. Ravet's response, however, was conclusory and

simply reiterated many of the points he made in his opening and reply briefs here.

       Plaintiffs' supplemental letter brief was curious. Plaintiffs informed us that there

was no need to modify the judgment because the superior court had already done so when

it amended the judgment on April 11, 2012 (the second amended judgment).12 Plaintiffs

then faulted Ravet for failing to bring the second amended judgment to our attention

because it was entered prior to Ravet filing his opening brief. Plaintiffs, however,

conveniently gloss over the fact that their respondents' brief also was filed after the

second amended judgment was entered, and they neglected to alert us to it as well.

       Plaintiffs' omission is troubling for two reasons. First, the thrust of Ravet's appeal

was that a judgment against a trust is improper and requires reversal. Plaintiffs merely

argue that Ravet had invited the error or forfeited any objection to the error. Further,

12    Not surprisingly, Ravet appealed the second amended judgment. That matter is
pending before us as case no. D064300.

                                             19
plaintiffs maintain, without authority, that the judgment against the Children's Trust was

proper. Nowhere in their respondents' brief did plaintiffs inform us that the judgment

they claimed was proper had been amended to correct an error they represent to us did

not exist.

       Second, although plaintiffs were aware that Ravet had appealed a final judgment

against Children's Trust, plaintiffs applied ex parte to the superior court to modify the

very judgment that was on appeal. In other words, the superior court amended the

judgment at plaintiffs' request while this appeal was pending.13 With these two factors

in mind, we struggle to comprehend why plaintiffs would not inform us of their efforts

and the amendment prior to our request for supplemental briefing.

       Although plaintiffs do not explain their failure to provide us with notice of the

second amended judgment, they now request that we take judicial notice of it under

Evidence Code sections 452, subdivision (d) and 459. We take judicial notice of the fact

that the superior court entered a second amended judgment. In doing so, however, it is

beyond dispute that the superior court lacked jurisdiction to amend the judgment because:

(1) that judgment was already on appeal; and (2) the amendment addressed the crux of

Ravet's instant appeal.




13     During oral argument, we asked plaintiffs' counsel for further explanation
regarding the second amended judgment. Plaintiffs' counsel proved unable to provide
any cogent answers.

                                             20
       Under Code of Civil Procedure section 916, subdivision (a),14 " '[a]s a general

rule, a duly perfected appeal divests the trial court of further jurisdiction in the cause

except with respect to collateral matters [such as a motion for new trial].' [Citations.]

After perfection of an appeal, the trial court 'may not vacate or amend a judgment or

order valid on its face, or do any other act which would affect the rights of the parties or

the condition of the subject matter.' [Citation.]" (Laidlaw Waste Systems, Inc. v. Bay

Cities Services, Inc. (1996) 43 Cal. App. 4th 630, 641, fn. omitted.) "The purpose of the

rule depriving the trial court of jurisdiction in a case during a pending appeal is to protect

the appellate court's jurisdiction by preserving the status quo until the appeal is decided.

The rule prevents the trial court from rendering an appeal futile by altering the appealed

judgment or order by conducting other proceedings that may affect it." (Betz v. Pankow

(1993) 16 Cal. App. 4th 931, 938.) In People v. Johnson (1992) 3 Cal. 4th 1183, the

Supreme Court stated: "[D]uring the pendency of an appeal, the trial court loses

jurisdiction to do anything in connection with the cause that may affect the judgment, but

retains certain powers over the parties and incidental aspects of the cause, such as

procedural steps in connection with preparation and correction of the record." (Id. at p.

1257.) "The trial court's power to enforce, vacate or modify an appealed judgment or

order is suspended while the appeal is pending." (Elsea v. Saberi (1992) 4 Cal. App. 4th
14      Code of Civil Procedure section 916, subdivision (a) provides: "Except as
provided in [Code of Civil Procedure] Sections 917.1 to 917.9, inclusive, and in [Code of
Civil Procedure] Section 116.810, the perfecting of an appeal stays proceedings in the
trial court upon the judgment or order appealed from or upon the matters embraced
therein or affected thereby, including enforcement of the judgment or order, but the trial
court may proceed upon any other matter embraced in the action and not affected by the
judgment or order."
                                             21
625, 629.) "And any 'proceedings taken after the notice of appeal was filed are a nullity.'

[Citations.] This is true even if the subsequent proceedings cure any purported defect in

the judgment or order appealed from.' [Citations.]" (Varian Medical Systems, Inc. v.

Delfino (2005) 35 Cal. 4th 180, 197-198 (Varian).)

         Here, plaintiffs applied ex parte for the court to amend the judgment to address the

primary issue raised in Ravet's instant appeal. Clearly, plaintiffs sought to substantially

alter the final judgment after that final judgment was appealed. Thus, when the superior

court acted on the application, it lacked jurisdiction to enter the second amended

judgment. (Cf. Elsea v. Saberi, supra, 4 Cal.App.4th at p. 629.) And the second

amended judgment therefore is void. (Varian, supra, 35 Cal.4th at p. 198.)

         Plaintiffs also contend in the alternative that we have the authority to modify the

judgment if we "conclude that [we] must look only to some prior version of the

judgment" other than the second amended judgment. Although plaintiffs provide some

authority to support their position, their analysis is superficial. We thus address the issue

with little guidance from any of the supplemental letter briefs filed.

         "Whenever an appellate court may make a final determination of the rights of the

parties from the record on appeal, it may, in order to avoid subjecting the parties to any

further delay or expense, modify the judgment and affirm it, rather than remand for a new

determination." (Sagadin v. Ripper (1985) 175 Cal. App. 3d 1141, 1170.) The record here

is sufficiently definite to allow us to modify the judgment as it relates to the Children's

Trust.



                                              22
       A trust can only act through its trustee. (Cf. Galdjie, supra, 113 Cal.App.4th. at

pp. 1343-1345.) Here, the Children's Trust was an irrevocable trust. Ravet was the

trustee and his sons, Brandon and Stephen, were the beneficiaries. There is no indication

in the record that anyone but Ravet acted on behalf of the Children's Trust. Indeed, in his

opening brief, Ravet concedes "[t]he Children's Trust could only act through him." In

proving any action on behalf of the Children's Trust, plaintiffs offered evidence relating

to Ravet's actions, in his role as trustee of the Children's Trust. For example, for all the

transactions involving the Children's Trust, it was Ravet, as the trustee, who executed the

required documents.15

       We are not concerned by Ravet's argument that the failure to try this case against

Ravet as trustee of the Children's Trust was prejudicial error because "[t]he proper

distinction would undoubtedly have made the findings against [Ravet], as an individual,

different." In support of his argument, Ravet contends, without sufficient legal or factual

support, "[i]t is probable the result here would have been different if the correct entity

that can be liable for the Children's Trust had been named as defendant and the jury so

correctly instructed." We disagree.




15     It is apparent from the record that Ravet used the Children's Trust for his personal
benefit. He lived in the Cottontail house that was an asset of the Children's Trust while
the Children's Trust made loan payments. He apparently had the trust assume his debts
when it gave a lien on Cottontail to the Ravet Family Trust. The operative complaint
includes allegations that the Children's Trust was an alter ego of Ravet and/or the
Children's Trust was a sham that allowed Ravet to avoid paying his debts. The record
provided evidence to support this allegation, but neither the trial court nor the jury ever
made any determination on this issue. We do not need to reach this issue to modify the
judgment here.
                                             23
       It is abundantly clear that plaintiffs were attempting to prove, and did prove, at

trial that the Children's Trust was involved in numerous fraudulent transfers. As Ravet

admits, the Children's Trust can only act through him as its trustee. The evidence offered

at trial to show the Children's Trust acted improperly consisted of Ravet's acts as trustee.

Put differently, plaintiffs could only show the trust violated the UFTA through the acts of

its trustee, Ravet. This same evidence shows Ravet, in his capacity as trustee of the

Children's Trust, violated the UFTA. As such, we modify the judgment to replace the

damages awarded against the Children's Trust with those same damages awarded against

Ravet in his capacity as trustee of the Children's Trust.

       We emphasize that neither Ravet in his individual capacity nor as trustee of the

Children's Trust is prejudiced by this modification. We view this modification akin to

amending a judgment to properly designate the real defendant. (See Hall, Goodhue,

Haisley & Baker, Inc. v. Marconi Conf. Center Bd. (1996) 41 Cal. App. 4th 1551, 1555 [a

superior court may amend a judgment confirming an arbitration award to name the

correct defendant]; see also Carr v. Barnabey's Hotel Corp. (1994) 23 Cal. App. 4th 14,

21-22 ["Amendment of a judgment to add an alter ego 'is an equitable procedure based on

the theory that the court is not amending the judgment to add a new defendant but is

merely inserting the correct name of the real defendant. [Citations.] "Such a procedure is

an appropriate and complete method by which to bind new . . . defendants where it can be

demonstrated that in their capacity as alter ego of the corporation they in fact had control

of the previous litigation, and thus were virtually represented in the lawsuit." ' "].) Here,

there is no distinction between the acts of the Children's Trust and the acts of Ravet in his

                                             24
capacity of the trustee of that trust. They are one in the same, and the trust can only act

through its trustee.16 (Cf. Galdjie, supra, 113 Cal.App.4th. at pp. 1343-1345.)

       In addition to modifying the judgment, we also order the superior court to strike

the second amended judgment. While this may be unnecessary because the second

amended judgment is void (Varian, supra, 35 Cal.4th at p. 198), we order the court to

strike the second amended judgment to avoid any confusion that may arise from the

modified judgment resulting from this opinion.

                                              II

                                   JURY INSTRUCTIONS

       Ravet also contends he was prejudiced by a jury instruction that allowed the jury

to find him liable as the transferee of his own debt. We disagree.

                                       A. Background

       At trial, the jury instructions were not reported. Instead, we refer to the

instructions contained in the appellate appendix. Ravet takes issue with the instructions

relating to fraudulent transfers (CACI Nos. 4200, 4201, 4202, & 4203).

       As provided in the appellate appendix, the relevant instructions read as follows:

           "CACI 4200 [¶] Plaintiff's [sic] claim they were harmed because
           Gary Ravet fraudulently transferred property to one or more of the
           Defendants in order to avoid paying a debt to Plaintiffs. This is
           called 'actual fraud.' To establish this claim against any Defendants,
           Plaintiffs must prove all of the following: [¶] 1. That Plaintiffs have
           a right to payment from Gary Ravet; [¶] 2. That Gary Ravet

16     There is no argument on the record before us that the Children's Trust acted
independently from its trustee. And, in representing the rights of the Children's Trust,
Ravet, as trustee of the Children's Trust, is a party to this appeal further alleviating any
concern that our modification somehow prejudices the trustee.
                                               25
transferred property to any of Defendants; [¶] 3. That Gary Ravet
transferred the property with the intent to hinder, delay, or defraud
one or more of his creditors; [¶] 4. That Plaintiff's [sic] were
harmed; and [¶] 5. That Gary Ravet's conduct was a substantial
factor in causing Plaintiffs' harm. [¶] To prove intent to hinder,
delay, or defraud creditors, it is not necessary to show that Gary
Ravet had a desire to harm his creditors. Plaintiffs need only show
that Gary Ravet intended to remove or conceal assets to make it
more difficult for his creditors to collect payment.

"CACI 4201 [¶] In determining whether Gary Ravet intended to
hinder, delay, or defraud any creditors by transferring
property/incurring an obligation to any of Defendants, you may
consider, among other factors, the following: [¶] (a) Whether the
transfer was to a relative, someone close to Mr. Ravet, or an entity
controlled by him; [¶] (b) Whether Gary Ravet retained possession
or control of the property after it was transferred; [¶] (c) Whether the
transfer was disclosed or concealed; [¶] (d) Whether before the
transfer was made Gary Ravet had been sued or threatened with suit;
[¶] (e) Whether the transfer was of substantially all of Gary Ravet's
assets; [¶] (f) Whether Gary Ravet fled; [¶] (g) Whether Gary Ravet
removed or concealed assets; [¶] (h) Whether the value received by
Gary Ravet was not reasonably equivalent to the value of the asset
transferred; [¶] (i) Whether Gary Ravet was insolvent or became
insolvent shortly after the transfer was made; [¶] (j) Whether the
transfer occurred shortly before or shortly after a substantial debt
was incurred. [¶] Evidence of one or more factors does not
automatically require a finding that any of Defendants acted with the
intent to hinder, delay, or defraud creditors. The presence of one or
more of these factors is evidence that may suggest the intent to
delay, hinder, or defraud.

"CACI 4202 [¶] Plaintiffs claim they were harmed because Gary
Ravet transferred property or incurred an obligation to some or all of
the Defendants and, as a result, was unable to pay Plaintiffs money
that was owed. This is called 'constructive fraud.' To establish this
claim against any of the Defendants, Plaintiffs must prove all of the
following: [¶] 1. That Plaintiffs had a right to payment from Gary
Ravet; [¶] 2. That Gary Ravet transferred property or incurred an
obligation to any of the Defendants; [¶] 3. That Gary Ravet did not
receive a reasonably equivalent value in exchange for the transfer or
obligation; [¶] 4. That Gary Ravet was in business or about to start a
business or enter a transaction when his remaining assets were
                                  26
          unreasonably small for the business or transactions; or [¶] That
          Gary Ravet intended to incur debts beyond his ability to pay as they
          became due; or [¶] That Gary Ravet believed or reasonably should
          have believed that he would incur debts beyond his ability to pay as
          they became due; [¶] 5. That Plaintiffs was harmed; and [¶]
          6. That Gary Ravet's conduct was a substantial factor in causing
          Plaintiffs' harm. [¶] If you decide that Plaintiffs have proved all of
          the above, they do not have to prove that Gary Ravet intended to
          defraud any creditors. [¶] It does not matter whether Plaintiffs' right
          to payment arose before or after Gary Ravet transferred property or
          incurred an obligation.

          "CACI 4203 [¶] Plaintiffs claim they were harmed because Gary
          Ravet transferred property to one or more of Defendants and was
          unable to pay Plaintiffs money that was owed. This is called
          'constructive fraud.' To establish this claim against any of
          Defendants, Plaintiffs must prove all of the following: [¶] 1. That
          Plaintiffs have a right to payment from Gary Ravet; [¶] 2. That Gary
          Ravet transferred property to any of Defendants; [¶] 3. That Gary
          Ravet did not receive a reasonably equivalent value in exchange for
          the transfer; [¶] 4. That Plaintiffs' right to payment from Gary Ravet
          arose before Gary Ravet transferred property; [¶] 5. That Gary
          Ravet was insolvent at that time or became insolvent as a result of
          the transfer or obligation; [¶] 6. That Plaintiffs were harmed; and [¶]
          7. That Gary Ravet's conduct was a substantial factor in causing
          Plaintiffs' harm. [¶] If you decide that Plaintiffs have proved all of
          the above, they do not have to prove that Gary Ravet intended to
          defraud creditors."

      The jury instructions also identified the following entities as defendants: "Gary

Ravet, the Gary K. Ravet Children's Trust dated 1/4/88, the Gary K. Ravet Separate

Property Trust, Shirley Ravet, the Estate of Emanuel Ravet, the Ravet Family Trust dated

10/25/02, Stephen Ravet, Brandon Ravet and Dorota Pearson."17




17     In the record, the Children's Trust is shown with the date January 4, 1998 and
January 4, 1988. No party argues there were two different Children's Trust. The
discrepancy appears to be a typographical error.
                                              27
                                            B. Law

       "A judgment may not be reversed for instructional error in a civil case 'unless,

after an examination of the entire cause, including the evidence, the court shall be of the

opinion that the error complained of has resulted in a miscarriage of justice.' [Citation.]"

(Soule v. General Motors Corp. (1994) 8 Cal. 4th 548, 580.) Thus, when the jury receives

an improper instruction in a civil case, prejudice will generally be found only " '[w]here it

seems probable that the jury's verdict may have been based on the erroneous

instruction . . . .' " (LeMons v. Regents of University of California (1978) 21 Cal. 3d 869,

875 (LeMons), quoting Robinson v. Cable (1961) 55 Cal. 2d 425, 428.) That assessment,

in turn, requires evaluation of several factors, including the evidence, counsel's

arguments, the effect of other instructions, and any indication by the jury itself that it was

misled. (Pool v. City of Oakland (1986) 42 Cal. 3d 1051, 1069-1070 (Pool).)

       Instructional error in a civil case is prejudicial "where it seems probable" that the

error "prejudicially affected the verdict." (See Pool, supra, 42 Cal.3d at p. 1069;

LeMons, supra, 21 Cal.3d at p. 875.) Of course, that determination depends heavily on

the particular nature of the error, including its natural and probable effect on a party's

ability to place his full case before the jury.

       But the analysis cannot stop there. Actual prejudice must be assessed in the

context of the individual trial record. For this purpose, the multifactor test set forth in

such cases as LeMons, supra, 21 Cal. 3d 869 and Pool, supra, 42 Cal. 3d 1051, is as

pertinent in cases of instructional omission as in cases where instructions were

erroneously given. Thus, when deciding whether an error of instructional omission was

                                                  28
prejudicial, the court must also evaluate (1) the state of the evidence, (2) the effect of

other instructions, (3) the effect of counsel's arguments, and (4) any indications by the

jury itself that it was misled.

       When a trial court gives a jury instruction, which is correct as far as it goes but

which is too general or is incomplete for the state of the evidence, a failure to request an

additional or a qualifying instruction will waive a party's right to later complain on appeal

about the instruction that was given. (Mock v. Michigan Millers Mutual Ins. Co. (1992)

4 Cal. App. 4th 306, 333-334 (Mock).) However, when a trial court gives a jury

instruction which is prejudicially erroneous as given, i.e., which is an incorrect statement

of law, the party harmed by that instruction need not have objected to the instruction or

proposed a correct instruction of his own in order to preserve the right to complain of the

erroneous instruction on appeal. (Ibid.) Thus, if the court's instructions prejudicially

misstate the law, Ravet rightfully complains about them in this appeal. (Suman v. BMW

of North America, Inc. (1994) 23 Cal. App. 4th 1, 9.)

                                         C. Analysis

       Ravet contends the instructions regarding fraudulent transfer (CACI Nos. 4200-

4203) misstate the law because they allowed the jury to find him liable as both the debtor

and the transferee when he cannot be the transferee of his own debt. In response,

plaintiffs argue Ravet forfeited this argument by failing to object to the now challenged

instructions because Ravet's contention actually hinges on the claim that the subject

instructions are too general. Plaintiffs have the better argument.



                                              29
        Ravet does not argue that the fraudulent transfer instructions incorrectly state the

law as it relates to Ravet as the debtor and the other defendants as transferees. His

complaint is that the instructions do not differentiate between Ravet and the other

defendants, but instead, merely lump all the defendants together. In other words, the

instructions were too general because they did not distinguish between defendants.

Because Ravet did not object to these instructions at trial or ask for a clarifying

instruction, he forfeited this claim on appeal. (Mock, supra, 4 Cal.App.4th at pp. 333-

334.)

        Moreover, even if we were to determine that the fraudulent transfer instructions

misstated the law, Ravet failed to show he was prejudiced by the instructions. Ravet

asserts the instructions allowed the jury to find him liable as both the debtor and

transferee involving the same transfer. Otherwise stated, Ravet claims the jury could find

him liable for transferring his assets to himself. This argument lacks merit for two

reasons.

        First, if the jury found that Ravet had transferred his assets to himself, putting

aside whether this would actually constitute a transfer, it could not have found him liable

for a fraudulent transfer. A fraudulent transfer under the UFTA involves " ' "a transfer by

the debtor of property to a third person undertaken with the intent to prevent a creditor

from reaching that interest to satisfy its claim." ' [Citation.]" (Filip, supra, 129

Cal.App.4th at p. 829.) Thus, if the jury believed Ravet was both the transferor and

transferee of the same asset, Ravet fails to explain how the jury would have found this

"transfer" prevented plaintiffs from reaching the asset to satisfy their claim. In short,

                                              30
Ravet would still possess the asset and would have that asset to pay his creditors. There

would have been no fraudulent transfer. The jury was instructed as such, specifically that

a fraudulent transfer can only occur if the debtor (Ravet) transferred his property to "any

of the Defendants" and was unable to pay plaintiffs. (See CACI Nos. 4202, 4203.) "The

crucial assumption underlying our constitutional system of trial by jury is that jurors

generally understand and faithfully follow instructions." (People v. Mickey (1991) 54
Cal. 3d 612, 689, fn. 17.) Here, the instructions would not have allowed the jury to find

Ravet liable as both the debtor/transferor and the transferee. If he had transferred an asset

to himself, that asset would remain available to creditors. As such, Ravet would not be

unable to pay plaintiffs based on the "transfer" of the asset to himself. A jury therefore

could not find liability under the UFTA if Ravet was both the debtor and the transferee.

       Second, Ravet's argument fails because there is no indication in the record that the

jury actually found that Ravet was both the debtor who transferred the asset and the

transferee who received that asset. Ravet provides no citation to the record to support his

position. Further, the special verdict form provided to the jury did not ask them if Ravet

transferred either Cottontail or Degalopa to himself. Accordingly, Ravet's contention is

without merit for this reason as well.

                                             III

                                  EVIDENTIARY ISSUES

       Generally, we review the trial court's rulings regarding the admissibility of

evidence under the deferential abuse of discretion standard. (City of Ripon v. Sweetin

(2002) 100 Cal. App. 4th 887, 900.) "[T]he appropriate test of abuse of discretion is

                                             31
whether or not the trial court exceeded the bounds of reason, all of the circumstances

before it being considered." (In re Marriage of Connolly (1979) 23 Cal. 3d 590, 598.)

We will disturb discretionary trial court rulings only upon a showing of a clear case of

abuse and a miscarriage of justice. (Blank v. Kirwan (1985) 39 Cal. 3d 311, 331.)

       Ravet challenges the trial court's exclusion of evidence that plaintiffs' original

claim against him was only $867. We determine there is no merit in Ravet's challenge.

       The $867 claim arose from an August 23, 2002 order awarding plaintiffs costs in a

lawsuit brought by Ravet against plaintiffs regarding health club membership fees.18

Ravet argues it was prejudicial error for the trial court not to allow him to produce

evidence of the $867 claim because it is relevant to show his lack of motivation to engage

in fraudulent transfers to avoid paying such a meager claim. He also contends if the jury

heard about the $867 claim, it would not have awarded $500,000 in punitive damages

"merely for avoiding an $867 debt."

       In response, plaintiffs point out that the $867 claim was reduced to a judgment,

which then served as the basis for the subsequent malicious prosecution action filed by

plaintiffs against Ravet in October 2003. Plaintiffs further assert that it would have been

error to allow Ravet to reargue the nature and value of the underlying claim after a jury

found in their favor in the malicious prosecution action and this court affirmed that

judgment. Although plaintiffs are incorrect that the $867 claim was reduced to a

judgment, overall, they have the better argument.

18    Additional background information regarding the $867 claim can be found in our
unpublished opinion Personalized Workout of La Jolla, Inc. v. Ravet (Nov. 25, 2011,
D051315, D052586).
                                         32
       Here, the trial court made the sound decision that the parties could not discuss the

details of $867 claim (including the amount) as well as the details of the malicious

prosecution action. Although neither Ravet nor plaintiffs indicate any part of the record

explaining the trial court's reasoning, we agree with plaintiffs that the trial court properly

exercised its discretion under Evidence Code section 35219 to prevent the parties from

relitigating issues already decided in a previous case, especially when these issues might

have inflamed the jury here and wasted considerable trial time on issues that had already

been decided. In sum, on the record before us, we cannot say the trial court acted in an

arbitrary, capricious, or patently absurd manner in excluding evidence of the $867 claim.

(See San Lorenzo Valley Community Advocates for Responsible Education v. San

Lorenzo Valley Unified School Dist. (2006) 139 Cal. App. 4th 1356, 1419.) The trial court

did not abuse its discretion.20

                                              V

                                   PUNITIVE DAMAGES

       Ravet challenges the amount of punitive damages the jury awarded against him.

He claims the punitive damages awarded against him are excessive as a matter of law.

We disagree.



19    Evidence Code section 352 provides: "The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury."

20    In addition, the trial court ruled that the $867 cost award could not be an element
of damages for the jury to consider because it was never reduced to a judgment.
                                               33
       The jury awarded $500,000 of punitive damages against Ravet. Ravet argues the

punitive damages are excessive because the jury did not award any compensatory

damages against him. In response, plaintiffs contend Ravet agreed that compensatory

damages were unnecessary to support a punitive damages award and punitive damages

awarded here could be based on the damages against Ravet in the underlying malicious

prosecution action. During oral argument, plaintiffs' counsel, however, clarified

plaintiffs' position on this issue. Counsel maintained that the jury did award

compensatory damages against Ravet, but, based on an agreement between the parties,

the court did not include the compensatory damages against Ravet in the judgment to

avoid a "double recovery." We asked for supplemental briefing on this issue to indicate

where in the record the parties agreed there would be no judgment against Ravet for

compensatory damages and to address the impact of that agreement on the award of

punitive damages in light of relevant case law.

       In their supplemental letter brief, plaintiffs emphasize that the jury did indeed

award compensatory damages against Ravet. We agree. The special verdict form does

not explicitly award damages against any specific defendant, but instead, allows the jury

to indicate which defendant is liable for certain conduct and then includes a total amount

of damages attributable to the conduct. The jury found Ravet liable for aiding and

abetting and conspiring to make a fraudulent conveyance in encumbering Cottontail with

the $850,000 deed of trust in favor of the Ravet Family Trust, the $50,000 deed of trust in

favor of Brandon, the $50,000 deed of trust in favor of Stephen, and the $230,000 deed of

trust in favor of Pearson. The jury also found Ravet liable for aiding and abetting as well

                                             34
as conspiring to make a fraudulent transfer in connection with Ravet's interest in

Degalopa. For each of these fraudulent transfers, the jury found that the plaintiffs were

damaged in the amount of $383,654 plus interest of $105 per day beginning February 26,

2008.

        However, the trial court did not award plaintiffs compensatory damages against

Ravet in the judgment because it wanted to avoid a double recovery against Ravet. In

discussing the form of the special verdict, the parties and trial court agreed that a finding

of aiding and abetting would make any damages awarded joint and several as to all those

defendants. And following trial, counsel for the Children's Trust asked the trial court not

to enter judgment against Ravet for compensatory damages because any such award

would be "duplicative" of the malicious prosecution judgment. Ravet argued that this

issue was raised at the beginning of trial. The trial court stressed that it did not want to

have two judgments against Ravet for the same amount. Thus, it stated that the judgment

should only include costs and punitive damages as to Ravet. Plaintiffs acquiesced.

        In response to plaintiffs' supplemental brief on the punitive damages issue, Ravet

repeats his argument that the jury did not award compensatory damages against him, and

thus, punitive damages are not proper. The record does not support Ravet's position.

Instead, it is clear the jury included Ravet with other defendants who had damaged

plaintiffs in the various fraudulent transactions. The trial court, however, did not award

any compensatory damages against Ravet in the judgment. At that time, Ravet agreed

with the court that it would be improper for the compensatory damages to be awarded

against him. We find it significant that neither Ravet nor any other defendant argued that

                                              35
punitive damages would be improper because the jury did not award compensatory

damages against Ravet in the first instance. Instead, the crux of the argument was to omit

any award of compensatory damages against Ravet to avoid double recovery.

       Ravet also stresses that the parties never entered into any agreement regarding

compensatory damages as to him. He points out that plaintiffs argued before, during, and

after trial that compensatory damages should be awarded against Ravet. We agree that

plaintiffs attempted to convince the trial court that compensatory damages were

appropriate against Ravet. However, in the end, plaintiffs relented when the court

explained it believed two judgments in the same amount against Ravet would be

inappropriate, but still believed that it could award punitive damages. Although we agree

with Ravet that the record does not disclose that plaintiffs entered into an agreement with

him that compensatory damages should not be awarded, we determine the lack of an

agreement inconsequential to our analysis. The facts remain that the jury awarded

compensatory damages against all defendants it found liable, and the trial court did not

award compensatory damages against Ravet to avoid a double recovery.

       With these facts in mind, we evaluate the award of punitive damages against Ravet

in light of existing case law. It is well established that "[i]n California, as at common

law, actual damages are an absolute predicate for an award of exemplary or punitive

damages." (Kizer v. County of San Mateo (1991) 53 Cal. 3d 139, 147.) This rule has

been interpreted to mean that "[a]n award of actual damages, even if nominal, is required

to recover punitive damages." (Sole Energy Co. v. Petrominerals Corp. (2005) 128
Cal. App. 4th 212, 238.)

                                             36
       Other cases have clarified, however, that "an actual award of compensatory

damages is not necessary; rather the plaintiff need only prove that he or she suffered

damages or injury." (Gagnon v. Continental Casualty Co. (1989) 211 Cal. App. 3d 1598,

1603, fn. 5, italics omitted.) Thus, an award of punitive damages may be upheld where

the plaintiff does not recover a compensatory damage award but is awarded "its

equivalent, such as restitution [citation], an offset [citation], damages conclusively

presumed by law [citations], or nominal damages [citation]." (Cheung v. Daley (1995)

35 Cal. App. 4th 1673, 1677-1678, fn. 8 (Cheung); see also Douglas v. Ostermeier (1991)

1 Cal. App. 4th 729, 750, fn. 3.)

       In his supplemental letter brief, Ravet also contends that the holding of Cheung,

supra, 35 Cal. App. 4th 1673 supports his position that the punitive damages award against

him is improper. In Cheung, the court addressed the question "whether a jury can award

exemplary damages when it has expressly determined that the plaintiffs were entitled to

'0.00' compensatory damages." It answered the question in the negative. (Id. at p. 1674.)

In reaching this conclusion, the court relied on the Supreme Court's opinion in Mother

Cobb's Chicken T., Inc. v. Fox (1937) 10 Cal. 2d 203. There, the Supreme Court stated:

" 'The foundation for the recovery of punitive or exemplary damages rests upon the fact

that substantial damages have been sustained by the plaintiff. Punitive damages are not

given as a matter of right, nor can they be made the basis of recovery independent of a

showing which would entitle the plaintiff to an award of actual damages. Actual

damages must be found as a predicate for exemplary damages.' . . . [¶] . . . [T]he rule

applicable is, as declared frequently, that punitive damages are never more than an

                                             37
incident to a cause of action for actual damages. . . . [¶] . . . Evil thoughts or acts, barren

of result, are not the subject of exemplary damages.' " (Id. at pp. 205-206; Cheung,

supra, 35 Cal.App.4th at p. 1675.)

       The court in Cheung noted that since the Supreme Court's opinion in Mother

Cobb's Chicken T., Inc. v. Fox, supra, 10 Cal. 2d 203, Courts of Appeal have upheld

punitive damages in the absence of compensatory damages as long as the record showed

that the defendant tortiously harmed the plaintiff. (Cheung, supra, 35 Cal.App.4th at

pp. 1675-1676.) But our high court has more recently affirmed that "actual damages are

an absolute predicate for an award of exemplary or punitive damages." (Kizer v. County

of San Mateo, supra, 53 Cal.3d at p. 147; accord, Potter v. Firestone Tire & Rubber Co.

(1993) 6 Cal. 4th 965, 1004.) Based on these opinions, the court in Cheung "conclude[d]

that the rule of Mother Cobb's Chicken--that an award of exemplary damages must be

accompanied by an award of compensatory damages--is still sound. That rule cannot be

deemed satisfied where the jury has made an express determination not to award

compensatory damages." (Cheung, supra, at p. 1677, fn. omitted.)

       Cheung, supra, 35 Cal. App. 4th 1673 is distinguishable from the instant matter.

The plaintiffs in Cheung sued a defendant for a fraudulent transfer. In Cheung, the

plaintiffs had obtained a judgment against Ron Daley in the amount of $59,000 consisting

of both compensatory and punitive damages in an underlying nuisance suit. They then

sued Daley and his mother under the UFTA. (Id. at p. 1674.) The jury did not award the

plaintiffs any compensatory damages, but awarded them $92,000 in punitive damages.

The Court of Appeal reversed the trial court's judgment, concluding that punitive

                                              38
damages must be accompanied by "an express award of compensatory damages." (Id. at

p. 1677.)

       Here, plaintiffs obtained a money judgment against Ravet in the underlying

malicious prosecution action consisting of both compensatory and punitive damages. In

the UFTA action, no compensatory damages were awarded against Ravet in the

judgment. However, unlike the jury in Cheung, supra, 35 Cal. App. 4th 1673, the jury

here did find that Ravet was liable, jointly and severally with other defendants, in the

amount of $383,654 plus interest. Thus, the jury did award plaintiffs compensatory

damages against Ravet. However, to avoid confusion and/or a double recovery against

Ravet (the damages from the underlying malicious prosecution action and the fraudulent

transfer action were the same amount), the trial court omitted any compensatory damages

against Ravet in the judgment.

       In summary, the jury in Cheung, supra, 35 Cal. App. 4th 1673 explicitly found that

the plaintiffs were not entitled to any compensatory damages, and thus, the judgment did

not include any compensatory damages. Here, the jury found Ravet liable for

compensatory damages, yet the trial court did not include the compensatory damages in

the judgment, not because it believed the jury's verdict was not supported by the

evidence, but because it did not want the judgment to provide for a "double recovery" for

plaintiffs. Under these circumstances, we find no compelling reason that Ravet should be

immune from punitive damages merely because the court fashioned the judgment to

avoid confusion and prevent a double recovery. Both objectives were for Ravet's benefit.

Further, on the record before us, it is clear that Ravet was the mastermind behind the

                                             39
numerous fraudulent transfers and is deserving of punitive damages for his fraudulent

acts.21 (See § 3294, subd. (a).)

                                             VII

                                   JUROR MISCONDUCT

       Ravet claims the court erred in denying a motion for new trial because of juror

misconduct. Without any citation to the record to support this claim, Ravet baldly asserts

misconduct exists as well as a presumption of prejudice. (See Banada Trading Co., Inc.

v. Quality Infusion Care, Inc. (2008) 164 Cal. App. 4th 1440, 1445.) We are not

persuaded.

       Ravet claims a juror failed to disclose a relationship during voir dire with a listed

witness in the case who was not called at trial, but mentioned several times during trial.

Specifically, the subject juror (an attorney) had worked with a potential witness on a


21      For the first time during this appeal, in his supplemental letter brief, Ravet raises
the contention that punitive damages are not available under the UFTA as a matter of
law. Generally, we will consider only the points raised in the trial court. (Perez v.
Grajales (2008) 169 Cal. App. 4th 580, 591-592 [arguments raised for the first time on
appeal are deemed forfeited].) Although this court can use its discretion to consider an
argument for the first time on appeal, the argument must involve a pure question of law
determinable from uncontroverted facts. (Phillips v. TLC Plumbing, Inc. (2009) 172
Cal. App. 4th 1133, 1141.) Here, Ravet raises a question of law. However, we note that
Ravet failed to raise this issue with the trial court by way of a dispositive motion
attacking the complaint or a motion in limine prior to trial. He did not raise this issue in
his opening brief or reply brief. He did not discuss this issue at oral argument. He only
raises the issue in his second supplemental letter brief, which was submitted in response
to plaintiffs' supplemental letter brief and after oral argument. Also, Ravet's argument
that punitive damages are not permitted under the UFTA is not directly responsive to the
three questions we requested the letter brief to address or any of the arguments raised in
plaintiffs' supplemental brief. Under these circumstances, we decline to exercise our
discretion, and we deem Ravet's new argument forfeited. (See City of Scotts Valley v.
County of Santa Cruz (2011) 201 Cal. App. 4th 1, 29.)
                                                40
previous appeal. The potential witness was Mary Lehman, one of Ravet's attorneys on

this appeal. It is this relationship that Ravet contends the juror did not disclose and

constitutes the misconduct.

       The juror's statements, or lack thereof, during voir dire form the basis of Ravet's

argument. However, voir dire was not recorded; thus, there is nothing in the record that

shows what the juror actually said. An appellant has the burden to provide an adequate

record and affirmatively show reversible error. (Denham v. Superior Court (1970)

2 Cal. 3d 557, 564.) Further, it is the appellant's duty to support arguments in his or her

briefs by references to the record on appeal, including citations to specific pages in the

record. (Duarte v. Chino Community Hospital (1999) 72 Cal. App. 4th 849, 856.) Here,

without a record of voir dire, we have no basis to determine what the juror actually said

or if any misconduct occurred.

       In addition, when Ravet brought the possibility of juror misconduct to the trial

court's attention (after the jury had already returned its verdict of liability), the court

questioned the subject juror and allowed the attorneys to question him as well. The juror

stated that he disclosed during voir dire that he had worked on an appellate matter with

Lehman. He stated he had met Lehman, but characterized their relationship as

"superficial" and "purely a professional relationship." The trial court, based on the juror's

statements, stated the relationship between the juror and Lehman "sound[ed] like it was

professional and minimal." None of the attorneys could recall if the juror had mentioned

Lehman during voir dire.



                                               41
       In summary, there is nothing in the record that leads us to believe there was any

misconduct. The trial court did not err in denying the motion for new trial based on jury

misconduct.

                                       DISPOSITION

       The judgment is modified to substitute "Gary Ravet, as trustee of the Children's

Trust," in place of the Children's Trust so that the judgment awards compensatory and

punitive damages against Ravet in his capacity as trustee of the Children's Trust instead

of against the Children's Trust itself. In all other respects, the judgment is affirmed. In

addition, the second amended judgment is void, and we order the superior court to strike

the second amended judgment to avoid confusion in connection with the modified

judgment in this matter.

       Plaintiffs are awarded their costs for this appeal.




                                                                              HUFFMAN, J.

WE CONCUR:



              BENKE, Acting P. J.


                      HALLER, J.




                                             42